Title: To George Washington from Burgess Ball, 24 June 1794
From: Ball, Burgess
To: Washington, George


               
                  Dear sir,
                  Leesburg [Va.] 24th of June 1794.
               
               I am happy to hear you are again at Mount Vernon, and hope you are still in health.
               
               My Health for a considerable time (many Months) has been in a delicate situation indeed, but, I thank God, I think I am now gaining flesh & Strength again—From 184 lbs. I was reduced to 147—a loss of 37 lbs. in a frame not very corpolent. The immense quantity of rains, cloudy and disagreeable Weather, not only has occasion’d much sickness, but I fear will cause the Crops of wheat &c. to be very short—I thank God my Crop at present is much better than I cou’d have expected—I have cut my Early wheat & from the 9 Bush: I sow’d, I hope to make 120—And, from abt 140 of the wh[i]t[e] wheat that I sow’d I hope to make at least 1500—I fear your Crop is much injured, as I’ve hear’d it is generally the Case in Fairfax. We have just retur’d from Colo. Washingtons where we were abt 14 days—The Old Gent. is very hearty, & keeps himself generally quite Cool—I recommended it to him to amuse himself with reading, and he is very desireous to get a proper readg Glass, which he thinks he cou’d use with advantage, but Spectacles he says he has often tryed without any. we have moved to our own Land, in a Dutch House 20 feet square without any fire place, to which we are puttg a Shed, & shall put a Chimny for a temporary convenience, as we’ve not yet fix’d on the Spott to build upon. Immediately after Harvest I intend settg abt buildg a Tilt mill (or Tilt Hammer) wch is a small kind of a Forge for makg Tools of all kinds, and which from every Information, is profitable.
               I have for some time had a thought of writing to you, to begg you wd be so good as to endeavour to find out some clever Man as a Manager for that Bussiness, which I thought perhaps you wd readily do from Mr Robt Morris, or some Gent. who may have the same kind of Works. Colo. Nathl Burwell of Frederick County has one of those Mills, & advises me to have one—He & his Manager (who works constant) go halvs, that is, the Mill being all in Order for Bussiness, all the other Hands employed and all Expences of every denomination are jointly paid & the profits afterwards equally divided—This I wd readily also do, and, if it’s not trespassing too much on your goodness and time, I wd begg the liberty of requestg you to endeavour to send me a proper Manager as soon as possible. I have a valuable Streem of Water, & am exceedingly anxious to put some Improvements on it, which if I cannot myself carry on properly, I may rent to great profit; and which in Case of Death (which no Person can
                  
                  be exempted from!) will render the situation of my Family more easy & comfortable.
               As another Improvement on my Streem, I intend also immediately to fix up a good Distillery—The Main Mill Seat, at the Mouth of the run, I mean not to interfere with, but wd be willg to lett it for a length of time to a Person who wd return it well improved with proper Mills, as a Compensation for the time. This I’m told is often done with valuable Situations, & I’m sure mine is one. I hope you’ll excuse my thus troubling you. Fanny joins in every good Wish for you & yours, & I am Dr sir Yr Affect. Hbe set
               
                  B. Ball
               
            